Title: From John Adams to David Payson, 10 December 1798
From: Adams, John
To: Payson, David,Cunningham, William


To the Second Regiment in the first Brigade and the Eighth Division of the Militia of Massachusetts and the Companies of Cavalry and Artillery commanded by Silas Lee and David Silvester
GentlemenPhyladelphia Decr. 10 1798



I thank you for your unanimous Address adopted at Wiscassett in the County of Lincoln at a Regimental Review on the fifteenth of October.
A Spirit like yours Seems in a remarkable manner to animate the Militia throughout the Union and will be sufficient to discourage all disorganizing Factions and foreign Influence. Your Spirited Resolutions are not the last in point of time, nor are they inferiour to any in decision Firmness or Patriotism.

John Adams